FILE COPY



Jad P. Harper and Juan Carlos                                        Farmers Texas County Mutual
      GarciaAppellant/s                                                 Insurance Company and




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 14, 2014

                                       No. 04-13-00723-CV

                            Jad P. HARPER and Juan Carlos Garcia,
                                        Appellant

                                                 v.

 FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY and Aslam S. Gilani,
                           Appellee

                 From the 293rd Judicial District Court, Maverick County, Texas
                              Trial Court No. 11-07-26624-MCV
                         Honorable Cynthia L. Muniz, Judge Presiding

                                          ORDER
       The reporter’s record was originally due October 4, 2013, but was not filed. We sent a
notice of late record to the reporter. On October 30, 2013, the court reporter responded to our
notice by filing a notification of late record in which she stated appellant had made payment
arrangements for the record and asking for an additional sixty days to file the reporter’s record.
We granted the extension, and the record was therefore due on December 30, 2013. The record
was not filed, so the clerk’s office of this court called the court reporter and advised her that she
needed to file the record or request another extension of time. In response, on January 10, 2014,
the court reporter filed a notification of late record stating the record was not filed because
appellants “ha[ve] not followed through with our agreement for payment. So I have suspended
my work on the reporters [sic] record.” See TEX. R. APP. P. 34.6(b), 35.3(b).

         Accordingly, we order appellants to provide written proof to this court on or before
January 24, 2014 that either (1) the reporter’s fee has been paid, or (2) appellants are entitled to
the record without prepayment of the reporter’s fee. See TEX. R. APP. P. 35.3(b). If appellants
fail to respond within the time provided, appellants’ brief will be due February 13, 2014, and
the court will only consider those issues or points raised in appellants’ brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter. mb

                                                      _________________________________
                                                      Marialyn Barnard, Justice
                                                                             FILE COPY




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court